In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-13-00062-CV


                    CORNELIUS R. SEPHUS #635586, APPELLANT

                                            V.

                       SGT R. ROBERTSON ET AL, APPELLEES

                          On Appeal from the 251st District Court
                                    Potter County, Texas
                 Trial Court No. 99,527-C, Honorable Ana Estevez, Presiding

                                      July 30, 2013

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      Appellant, Cornelius R. Sephus, an inmate proceeding pro se, has attempted to

appeal from the trial court’s dismissal for want of prosecution of his suit alleging

violations of his constitutional rights at the hands of various prison officials. Sephus’s

brief in this case was originally due May 17, 2013, but was not filed by that date. The

Court notified Sephus of the late status of his brief and gave him until May 28, 2013, to

file his brief. The Court also admonished Sephus that the failure to file a brief by the
deadline may result in dismissal of his case without further notice. See TEX. R. APP. P.

38.8(a)(1).


       On June 3rd and in response to this Court’s notice, we received from Sephus a

document he identified as ―The Plaintiff Appellant’s Brief.‖ Even though the envelope in

which his brief was delivered bore a postmark of May 29, 2013, we applied a modified

mailbox rule and considered Sephus’s brief timely because it appeared from both the

certificate of service attached to his brief and the letter accompanying it addressing the

Clerk of this Court that Sephus had delivered the document into the prison mail system

on May 25, 2013. See Sephus v. Robertson, No. 07-13-00062-CV, 2013 Tex. App.

LEXIS 7383, at *1–2 (Tex.App.—Amarillo June 17, 2013, order) (per curiam) (citing TEX.

R. APP. P. 9.2; Warner v. Glass, 135 S.W.3d 681, 682, 684 (Tex. 2004) (per curiam);

and Campbell v. State, 320 S.W.3d 338, 343–44 (Tex.Crim.App. 2010)).


       Nonetheless, by that same order, the Court directed the Clerk of the Court to

reject the brief for filing because the brief failed to comply with the applicable rules ―in

nearly every formal and substantive aspect.‖ Id. at *2 (citing TEX. R. APP. P. 38.1). Of

the most notable of the myriad defects was the lack of any discernible basis for reversal

of the trial court’s judgment. Id. at *2–3. Considering that Sephus had tendered a

timely but noncompliant brief, we permitted a final opportunity for him to comply with the

relevant rules of procedure and gave him until July 8, 2013, to comply.           Id. at *3.

Additionally, the Court admonished Sephus that, upon his failure to timely file a brief

which substantially complies with the rules, this Court will strike said brief, prohibit him

from filing another, and proceed as though he had failed to file a brief at all. Id. at *3–4

(citing TEX. R. APP. P. 38.9(a)). Again, the Court specifically warned Sephus that, in the

                                             2
event that he failed to file a substantially compliant brief, the Court is authorized to

dismiss this appeal for want of prosecution. Id. at *4 (citing TEX. R. APP. P. 38.8(a)(1)).


       On June 28, Sephus filed a motion for extension of time to file his brief, but, on

July 8, 2013, he tendered his brief by the previously imposed deadline.1 As before, this

brief is timely but also exceedingly and demonstrably noncompliant in terms of both

form and substance. In light of the repeated opportunities the Court has granted to

Sephus to file a brief which substantially complies with the applicable rules and his

persistent failure to cure the cited defects, we strike the brief tendered July 8, 2013,

prohibit Sephus from filing another brief in this appeal, and proceed in this case as

though no brief has been filed on behalf of Sephus.         See TEX. R. APP. P. 38.8(a),

38.9(a).


       Accordingly, as authorized by the Texas Rules of Appellate Procedure, we

hereby dismiss Sephus’s appeal for want of prosecution.             See TEX. R. APP. P.

38.8(a)(1), 38.9(a), 42.3(b), 43.2(f); see also Plummer v. Reeves, 93 S.W.3d 930, 931

(Tex.App.—Amarillo 2003, pet. denied) (per curiam).


                                                         Per Curiam




       1
        Consequently, Sephus’s pending motion for extension of time to file his brief is
denied as moot.

                                             3